Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00257-CR
____________
 
WAYNE ANTHONY CURTIS ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No. 1017960
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of assaultBfamily violence.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on March
8, 2006, to confinement for twenty (20) years in the Institutional Division of
the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex.
R. App. P. 47.2(b).